Citation Nr: 1548672	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-28 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a neck injury, to include cervical spine arthritis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his spouse testified at an August 2013 videoconference hearing.  A transcript of that hearing is record. 

When the case was previously before the Board in April 2014, it was remanded for additional development.  It was again remanded in March 2015.  

As noted in the March 2015 remand, in December 2014, subsequent to the issuance of the November 2014 supplemental statement of the case, additional private medical evidence was received.  While the Veteran did not submit a waiver of initial consideration of such evidence by the RO, this additional evidence does not appear to be relevant to the issue on appeal.  Although it was noted in the March 2015 remand that the claim is being remanded for other reasons and the RO would have the opportunity to consider this evidence in the first instance, the July 2015 supplemental statement of the case does not reflect that the RO considered this evidence.  Therefore, on remand the RO/AMC will have another opportunity in which to consider this additional evidence in the first instance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2015 remand instructed the RO/AMC to contact the Veteran and request that he provide his employment information as well as the names and address of all medical providers who provided treatment in conjunction with his worker's compensation neck injury referred to in the May 2014 examination report.  The remand also instructed the RO/AMC to obtain all such identified records.  

The remand further instructed the RO to return the Veteran's claims file to the May 2014 VA examiner and request that the examiner review the claims file (to include any recently added records such as workers' compensation records) and provide an opinion as to whether it is at least as likely as not that any cervical spine disability is etiologically related to service, to include the overturned vehicle accident.  The examiner was specifically instructed that for the limited purpose of this examination the examiner must ignore the lack of documentation in the service treatment records of neck complaints or findings and that the examiner must assume that the Veteran injured his neck in service, had continuous neck problems ever since, and treated them with over the counter medication.  

An addendum VA opinion was obtained in July 2015.  The VA examiner indicated that the Veteran's worker's compensation records were reviewed.  The examiner then opined that despite being instructed to ignore the lack of documentation in the service treatment records and assume that the Veteran injured his neck in service/had continuous problems ever since/treated them with OTC medication, such a finding is an administrative decision, and that the medical opinion remains the same.  That is, the examiner opined that it is less likely than not that the Veteran's neck disability is related to service because there is no evidence of any neck injury in service, there is no evidence to support the theory of ongoing neck problems, and there is no evidence to support a nexus.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is based upon an inaccurate factual premise in that it ignores the instruction to assume that there was an inservice injury and ongoing symptoms since service, and that it indicates that it was based in part on a review of the worker's compensation records.  Importantly, the record reflects that the worker's compensation records were not obtained and are not in the claims file because the Veteran failed to respond to the May 2015 letter requesting information which would have enabled VA to obtained them.  Moreover, the rationale for the opinion is not adequate.  Therefore, a remand is required for a medical opinion based upon an accurate review of the claims file, which follows the instructions of this remand, and which includes a complete rationale.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a VA examiner who did not perform the May 2014 VA examination and did not provide the July 2015 VA addendum opinion, in order to provide an opinion regarding the nature and etiology of the Veteran's cervical spine disorder.

All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail.

Based upon the claims folder review, the examination results and sound medical principles, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently or previously diagnosed cervical spine disability is etiologically related to service to include the overturned vehicle accident.  For the limited purpose of this examination, the examiner must ignore the lack of documentation in the service treatment records of neck complaints or findings and must assume the Veteran did injure his neck in the in-service accident and that he had neck problems ever since service which he treated with OTC medication.

The examiner must provide a complete rationale for all opinions stated.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and it must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




